Citation Nr: 1435150	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-05 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected sleep apnea and service-connected hypertension.

2.  Entitlement to service connection for a visual disorder, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for recurrent urinary urgency, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case was subsequently transferred to the RO in Atlanta, Georgia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is associated with the claims file.

In January 2013, May 2013, and November 2013, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In addition to the VBMS paperless file, there is a Virtual VA paperless file associated with the Veteran's claims.  A review of the documents in Virtual VA reveals additional VA treatment notes that are relevant to the issues on appeal; however, the RO considered those records and readjudicated the claims in a May 2014 supplemental statement of the case (SSOC).

As noted in the January 2013 and May 2013 remands, the issue of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Diabetes mellitus did not manifest in service or within one year thereafter and has not been shown to be causally or etiologically related to service, nor is it caused or aggravated by any service-connected disability.

2.  A visual disorder did not manifest in service and has not been shown to be causally or etiologically related to service, nor is it caused or aggravated by any service-connected disability.

3.  A recurrent urinary urgency disorder did not manifest in service and has not been shown to be causally or etiologically related to service, nor is it caused or aggravated by any service-connected disability.


CONCLUSION OF LAW

1.  Diabetes mellitus was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2013). 

2.  A visual disorder was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  A recurrent urinary urgency disorder was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with notice in August 2006, which was prior to the initial decision on the claims in February 2007.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.   

Moreover, the letter informed the Veteran of the information and evidence needed to substantiate his claims for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess, 19 Vet. App. at 490-491. 

The Board does note that the notice letter did address what evidence was necessary to substantiate a claim for service connection on a secondary basis.  However, defective content of notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

In this case, the record shows that the Veteran had actual knowledge of the requirements for secondary service connection because he has asserted that his diabetes mellitus was caused by his service-connected hypertension and sleep apnea.  During the February 2012 hearing, he submitted articles in support of his arguments for secondary service connection and asserted that his diabetes symptoms were caused or aggravated by his service-connected disabilities.  Additionally, the Veteran was represented by a veterans' service organization throughout the claims process, which submitted argument as to the secondary service connection claim.  Accordingly, any deficiency has caused no prejudice to the Veteran, and there has been no assertion otherwise.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein. 

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA diabetes mellitus, urinary tract conditions, and eye examinations were provided in January 2013 in accordance with the January 2013 remand directives, and clarifying opinions were obtained in August 2013, in accordance with the May 2013 remand directives.  Additional VA medical opinions were also provided in August 2013 and September 2013.  Further, VA endocrine, genitourinary, and ophthalmology examinations were provided in March 2014, in accordance with the November 2013 remand directives.  There has been no allegation that the examinations were inadequate.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examiner provided the findings requested in the January 2013, May 2013, and November 2013 remand directives.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Additionally, as previously noted, the Veteran was provided the opportunity to testify at a hearing before the undersigned Veterans Law Judge in February 2012.  The undersigned Veterans Law Judge clearly set forth the issues to be discussed, and the hearing focused on the elements necessary to substantiate the claims.  Questions were asked regarding the Veteran's symptoms in service and the progression of the disorders since service.  The undersigned Veterans Law Judge acknowledged that it was the Veteran's contention that he first had signs and symptoms of diabetes mellitus in service and that his diabetes mellitus went undetected and undiagnosed until four years after his separation from service.  She also acknowledged the Veteran's alternative contention that his diabetes mellitus was caused or aggravated by his service-connected sleep apnea and/or service-connected hypertension and that his visual disorder and urinary disorder were caused or aggravated by his diabetes mellitus.  She further inquired as to whether the Veteran was receiving any current treatment in order to determine whether there was any outstanding evidence and asked whether the Veteran had spoken to any doctors about the cause of his current disorders in order to determine whether there may be a medical opinion that could be obtained from a treatment provider.  The Veteran indicated that some private physicians had informed him that his diabetes mellitus was directly linked to his service-connected sleep apnea, which is part of the reason the case was remanded to obtain a VA medical opinion.  For these reasons, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claims.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  The Board notes that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes diabetes mellitus.  See 38 C.F.R. § 3.309(a).  

In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In addition, secondary service connection is warranted when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for type II diabetes mellitus, a visual disorder, or a urinary urgency disorder. 

In a February 2012 statement, the Veteran acknowledged that he was diagnosed with type II diabetes after he retired from active duty service; however, he stated that he had untreated symptoms of diabetes during service.  Specifically, he reported that he frequently experienced symptoms, including increased thirst, frequent urination, and blurry vision.  As an alternative theory, the Veteran contended that his diabetes mellitus was caused by his service-connected hypertension and/or his service-connected sleep apnea.  

A May 1982 enlistment examination report noted a normal endocrine system, normal eyes, and a normal genitourinary system.  The examiner noted that he had 20/30 vision in his right eye and 20/20 vision in his left eye.  

A July 1982 service treatment record documented that the Veteran had 20/20 vision in both eyes.

In a September 1986 service treatment record, the Veteran complained that his eyes hurt.  The examining optometrist noted that the Veteran's ocular health was within normal limits.

In an August 1988 service treatment record, the Veteran complained of decreased visual acuity.  On examination, he demonstrated 20/20 visual acuity in both eyes for distance and near-sightedness.  The examining optometrist again noted that the Veteran's ocular health was within normal limits.

In a May 1994 service treatment record, the Veteran reported that he had pain in his left eye and that he may have gotten a foreign object in his eye.  In an associated optometry note, the examining medical officer diagnosed him with keratitis.  

In a December 1996 service treatment record, the Veteran complained of blurry night vision and decreased visual acuity.  He stated that he had headaches and eyestrain with reading.  The examiner noted that the Veteran's history included having a metal shaving in his eye.  He had no history of eye diseases.  He demonstrated corrected 20/20 visual acuity in his right eye and 20/25 visual acuity in his left eye for distance.  

In an October 1997 service treatment record, the Veteran complained of right eye discomfort.  He stated that he had gotten something in his eye the day before and he thought that it would "work its way out."  He noted that the foreign body had not worked its way out of his eye, and he complained of itching in the area of the foreign body.  The diagnosis was a possible foreign object in the right eye.

In a March 2001 service treatment record, the Veteran complained of increased urination in the past year.  The diagnosis was possible polyuria.  (Polyuria is the "passage of a large volume of urine in a given period, as in diabetes mellitus."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1488 (32d ed. 2012).)

A June 2001 service treatment note indicated that the Veteran had a glucose reading of 101 mg/dL.  The lab report also included a hand-written note that stated that readings from 100 to 125 mg/dL indicated that the Veteran was "more likely to develop type II diabetes," but he did not have it yet.  

Post-service June 2002 VA examination laboratory results included a non-fasting glucose reading of 90 mg/dL.  

During a January 2003 VA examination, the Veteran reported a history of recurrent polyuria without associated hematuria, history of sexually transmitted diseases, penile discharge, or history of glucose intolerance.  The examiner noted that there was no current pathology to render a diagnosis pertaining to the Veteran's claimed recurrent urinary urgency disorder.

January 2003 VA examination laboratory results included a non-fasting glucose reading of 152 mg/dL.  

In a July 2003 VA treatment note, the Veteran denied urinary frequency, dysuria, hematuria, or nocturia.  

A July 2003 VA blood glucose reading was recorded as 122 mg/dL.  A urine sample collected on the same day was negative for glucose.

In a September 2003 VA treatment note, the Veteran complained of urinary frequency and an inability to hold his urine at times.  He indicated that this was a problem most of his life, but it seemed to be worsening.

In a March 2006 VA treatment note, the Veteran complained of blurred vision.

In a March 2006 VA treatment note, the Veteran complained of frequent urination every hour and increased thirst.  He noted, "I backed off (drinking water) [and] then I still had to urinate every hour.  I had a bladder test [and] they said it was fine."

In another March 2006 VA treatment note, the Veteran complained of polydipsia (excessive thirst) and polyuria (excessive urination).  He reported that he was urinating every hour, and he had excessive thirst despite drinking approximately two gallons of water per day.  He also indicated that he had a 14 pound weight loss.

In a March 2006 VA treatment note, a nurse indicated that the Veteran's blood glucose level was "high."  She recorded no numerical value, but indicated that the range in the accucheck machine manual indicated that over 600 mg/dL was in the high range. 
 
In another March 2006 VA treatment note, the diagnosis was new onset diabetes.  The examining physician noted that she was unable to register the Veteran's blood sugar, but the reading was "high x 2," indicating a blood sugar over 600 mg/dL.

In an April 2006 VA treatment note, an endocrinologist noted that the Veteran had a recent onset of diabetes mellitus requiring hospitalization for severe hyperglycemia without diabetic ketoacidosis (DKA).  The physician noted that the Veteran's symptoms included polydipsia, polyuria, and weight loss.  The diagnosis was diabetes, and the endocrinologist noted that it was an "unspecified type at this point beca[us]e of the weight loss onset, but [he] strongly favor[ed] the diagnosis of type II [diabetes mellitus]."  

In his May 2006 claim for service connection for diabetes mellitus, the Veteran stated, "The doctors ran alot (sic) of test (sic) and stated that I've had it for a long time.  I had all the symptoms while in the military..."  

During a June 2006 VA ophthalmology diabetic retinopathy surveillance consultation, a fundus examination was performed on the Veteran.  Mild non-proliferative retinopathy was noted in both eyes.  

In a March 2007 statement, a VA physician noted that the Veteran had been diagnosed with type II, adult onset, diabetes mellitus that required insulin and a restricted diet, or an oral hypoglycemic agent and restricted diet.  The physician also opined that the Veteran's mild non-proliferative retinopathy was "directly due to diabetes mellitus."  

In a February 2012 statement, the Veteran reported that he presented to sick call several times during service concerning his frequent urination, but the military failed to treat his condition.  He indicated that he spoke with experts from Johns Hopkins University, the Centers for Disease Control and Prevention, the University of Chicago School of Medicine, the American Journal of Respiratory and Critical Care Medicine, the University of California Los Angeles School of Dentistry, and the VA.  He stated that the experts told him that diabetes mellitus and high blood pressure were related; that insufficient sleep has been linked to chronic diseases and sleep apnea increases the risk of high blood pressure; that more than 50 percent of patients with type II diabetes have symptoms of obstructive sleep apnea; and that adults with obstructive sleep apnea are three times more likely to have diabetes.  

With his February 2012 statement, the Veteran submitted a medical journal article authored by a physician and assistant professor of pathology at Johns Hopkins University.  The article detailed a study that sought to show how "[a]lmost all of the complications of diabetes involve some sort of blood vessel damage."  The Veteran highlighted a portion of text in which the author stated that "high blood pressure stresses the blood vessels and is linked to diabetes-related heart and kidney disease."

In February 2012, the Veteran also submitted an article published by the Centers for Disease Control and Prevention that indicated that there was a link between insufficient sleep and increased risk for the development of "a number of chronic diseases and conditions, including diabetes."  

During the February 2012 hearing, the Veteran testified that he showed symptoms of diabetes mellitus during service.  He stated that he went to sick call, complained of frequent urination, and was told that "something [was] going on with the bladder," but he was not treated for a bladder condition.  He also indicated that he was not tested for anything.  With respect to his vision, he testified that he had retinopathy as a result of his diabetes mellitus.  However, he also reported that he worked in logistics for 20 years during service and sat in front of a computer for as many as 16 to 18 hours per day for seven days per week.  

In a January 2013 VA diabetes mellitus examination report, the examining physician diagnosed type II diabetes mellitus.  He noted the date of the original diagnosis was in 2006.  He stated that the Veteran's A1c levels prior to the 2006 diagnosis were normal.  He noted that the Veteran had an "occasional slight elevation of glucose" of 101 mg/dL in June 2001; however, he noted that a glucose reading of 101 mg/dL was still considered normal.  He reported that the Veteran was not diabetic in service; rather, his diabetes had an onset years after military service.  The examiner also opined that the Veteran's diabetes was not aggravated by his service-connected hypertension or sleep apnea.  The examiner further noted that he reviewed the articles submitted by the Veteran.

Additionally, the examiner indicated that the Veteran did not have any recognized complication of diabetes mellitus, including diabetic retinopathy.  However, he opined that the Veteran had an eye condition, other than diabetic retinopathy, that was at least as likely as not due to his diabetes mellitus.

During a January 2013 VA eye examination, the examiner noted that the Veteran had no visual complaints.  His uncorrected visual acuity was 20/200 bilaterally for distance and 20/40 or better bilateral for near-sightedness.  His corrected visual acuity was 20/40 or better bilaterally for distance and near-sightedness.  The examiner noted that there was no diabetic retinopathy or other eye finding related the Veteran's diabetes during the eye examination.  He indicated that the Veteran had myopia that was evident in both eyes; however, he opined that it was not related to the Veteran's service, diabetes, or his service-connected disorders.  He explained that the Veteran had less than two diopters of myopia present in both eyes which was a mild amount of myopia and within the normal range present in the population.  He also noted that the Veteran's visual acuity with correction at distance was 20/20 in each eye. 

In a January 2013 VA urinary tract conditions examination report, the examiner noted that the Veteran had been diagnosed with prostate cancer in 2008.  He indicated that a review of the service treatment records showed that the Veteran was not treated for prostate cancer during service.  During the examination, the Veteran complained of excessive urination since 1995.  The examiner noted that the service treatment records do not show complaints of excessive urination.  He noted that prostate cancer surgery can cause urinary problems and incontinence.  He opined that the Veteran's claimed urinary urgency condition was less likely than not incurred in or caused by an in-service injury, event, or illness.

In an August 2013 VA medical opinion, the examiner opined that the Veteran's type II diabetes mellitus was less likely than not incurred in or caused by an  in-service injury, event, or illness.  He indicated that the Veteran's service treatment notes do not document chronic, ongoing treatment for diabetes mellitus.  He noted that the Veteran was treated occasionally for mild elevation of glucose levels, including in 2001 and 2003, but there was no diagnosis of diabetes mellitus at those points.  He reported that, although the Veteran's blood glucose level was listed as "high" in 2001, the 101 mg/dL level measured was actually "normal and not in the [d]iabetic range."  He stated:

There is a hand-written note that the [V]eteran would be liable to get [d]iabetes in the future, but there is no documentation of why this statement was made, no elevation of A1C which is the standard for discussing [a] [d]iabetes [d]iagnosis.  The written note must be considered mere speculation about future events.  [The] Veteran states that he remembers thirst, blurred vision, and frequent urination, but his service records do not document a chronic on-going treatment or condition for thirst, blurred vision, or frequent urination.  To cause blurred vision, his sugar level would have to be quite high, which it was not.  He did mention the complaint of frequent urination, but no diagnosis was made.

The VA examiner also addressed the Veteran's contentions that his diabetes mellitus was either caused or aggravated by his service-connected sleep apnea.  He noted that the Veteran provided an article that purported to connect diabetes mellitus with sleep apnea.  He stated:

The majority of peer-reviewed literature does not state that sleep apnea aggravates [d]iabetes [m]ellitus beyond its normal progression.  Diabetes [m]ellitus is a failure of the body to produce insulin or to react to insulin.  Sleep apnea is an obstruction of the airway during sleep.  There is no documentation that [the] [V]eteran's [d]iabetes [m]ellitus is aggravated beyond it[s] normal progression by sleep apnea.  The current peer-reviewed medical literature only notes the increased frequency of sleep apnea and [d]iabetes [m]ellitus occur[r]ing in the same patient, but no conclusion was made about cause and effect by the Diabetic Society.

In addition, the VA examiner opined that the Veteran's prostate cancer was less likely than not incurred in or caused by in-service injury, event, or illness.  He reported that the prostate cancer developed years after service, and the Veteran had no ongoing treatment for prostate cancer in service.  He noted that the Veteran did mention that he urinated more frequently in 2001, but there was no diagnosis made at that time.  He indicated that the Veteran's current urinary diagnosis was treated prostate cancer.  He also reported that there was no documentation that the Veteran's prostate cancer was aggravated beyond its normal progression by diabetes mellitus.  He noted that diabetes mellitus can cause more frequent urination, but he also indicated that the Veteran's in-service glucose levels were below the level that caused more frequent urination due to diabetes mellitus.

In an August 2013 VA eye opinion, the examiner noted that, on examination in January 2013, the Veteran had no visual complaints, and he had no diabetic retinopathy or other eye findings related to diabetes.  The examiner reported that patients can have mild diabetic retinopathy that resolved and became undetectable on later examinations.  He indicated that this was the case with the 2006 and 2007 findings.  He related that the only finding on examination in January 2013 was myopia.  He opined, "If [the Veteran] had blurred vision complaints while in the military[,] it could have been from any number of causes[,] including that his myopia was not adequately corrected with glasses at that time."  He also stated, "Either way, whatever caused the blurred vision symptomatology has resolved without residuals because he had no visual complaints on presentation to [the January 2013 VA examination]."

In a subsequent VA eye opinion dated in August 2013, the examiner noted that the Veteran's only visual disorder was myopia.  He opined that the myopia was not at least as likely as not causally or etiologically related to his military service.  He reported that myopia was a "simple, common refractive change of the eye."  He also opined that the Veteran's myopia was not at least as likely as not caused by or permanently aggravated by his diabetes mellitus.

In March 2014, the Veteran was afforded a VA diabetes mellitus examination.  The examiner opined that the Veteran's type II diabetes mellitus was less likely than not incurred in or caused by an in-service injury, event, or illness.  She reported that the Veteran's service treatment notes showed complaints of polyuria for one year in March 2001 with a negative urinalysis for glycosuria (glucose excreted in the urine) and on June 2001 with an elevated blood glucose of 101 mg/dL.  She noted that there was no medical work-up with a hemoglobin A1c or Glucose Tolerance Test at that time to determine whether the Veteran was pre-diabetic.  In addition, she noted that the blood sugar documented did not indicate whether the Veteran had fasted or not.  Therefore, she determined that it was less likely than not that the Veteran's diabetes manifested during service.  She also indicated that the Veteran's hemoglobin A1c remained within normal limits following service from 2003 through February 2006.  She noted that the Veteran's blood glucose showed an elevation on July 11, 2003, at 122 mg/dL, but that it returned to a normal baseline level of 105 mg/dL on July 28, 2003.  She related that his hemoglobin A1c remained within normal limits from 2003 to 2004.  She also noted that the Veteran was not diagnosed with type II diabetes mellitus until March 2006.  

The March 2014 VA examiner also opined that it was less likely than not that the Veteran's service-connected sleep apnea and hyptertension aggravated or contributed to the development of the Veteran's diabetes.  She noted that the Veteran was diagnosed with hypertension and obstructive sleep apnea in 2001, and he was diagnosed with diabetes in 2006.  She stated, "Medical research has been conducted to conclude[] that[,] although [diabetes mellitus] and [obstructive sleep apnea] ha[ve] some of the same risk factors, there's no significant association or link between the two[.]"  

The Veteran was also afforded a VA urinary tract conditions examination in March 2014.  The VA examiner opined that the Veteran's polyuria was less likely than not incurred in or caused by an in-service injury, event, or illness.  She noted that the Veteran was evaluated for polyuria twice during service in 2001.  She indicated that, at that time, he had an elevated blood glucose level of 101 mg/dL, but his urinalysis was normal.  There was no further work-up on the cause of the polyuria, and the Veteran did not return with similar symptoms.  She noted that the Veteran also denied urinary frequency during VA treatment in July 2003.  The examiner indicated that the Veteran was diagnosed with type II diabetes mellitus in 2006 and with right prostate adenocarcinoma in September 2007; he opted for a radical prostatectomy in January 2009.  He continued to have complaints of urinary frequency that are not uncommon after a prostatectomy or uncontrolled diabetes.  She related that the information gathered during the Veteran's military service was insufficient to state for certainty whether he was diabetic or pre-diabetic.  

The Veteran was afforded a VA eye conditions examination in March 2014.  The examiner diagnosed the Veteran with mild non-proliferative diabetic retinopathy of the left eye and myopia.  He noted that the Veteran was found to have non-proliferative diabetic retinopthy during a June 2006 VA retinopathy surveillance examination, but he did not demonstrate diabetic retinopathy during the January 2013 VA examination.  He explained that it was not uncommon for mild diabetic retinopathy to wax and wane, as blood glucose improves or worsens over time.  He stated that the findings from his examination were classic examples of retinopathy related to diabetes, and there were no other potential etiologies.  Therefore, he opined that it was at least as likely as not that his retinopathy was caused by his diabetes mellitus.  He also opined that the Veteran's myopia was an incidental finding unrelated to his military service or diabetes mellitus.

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for type II diabetes mellitus, a visual disorder, or recurrent urinary urgency.  

As the Veteran has a diagnosis of diabetes mellitus, section 3.303(b) is applicable.  However, diabetes mellitus was not diagnosed or identified during service.  Thus, chronicity may be legitimately questioned.  Walker, supra.  In fact, post-service treatment records first documented a diagnosis of type II diabetes mellitus in March 2006, which was nearly four years after service.  

Throughout the appeal, the Veteran contended that he had symptoms of diabetes mellitus during service, including polyuria, decreased visual acuity, and elevated blood glucose levels.  He acknowledged that his diabetes mellitus was not diagnosed until March 2006, but he asserted that his symptoms of diabetes went undetected during service and until he was diagnosed nearly four years after service.  The Board notes that he is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he has had polyuria, decreased visual acuity, and elevated blood glucose levels since his military service.  However, his allegations are inconsistent with the contemporaneous record and are outweighed by the medical opinions that considered all of the evidence of record, including his assertions and objective testing results.  The August 2013 VA examiner specifically addressed the Veteran's complaints of polyuria and decreased visual acuity in service.  He stated, "[The] Veteran states that he remembers thirst, blurred vision, and frequent urination, but his service records do not document a chronic on-going treatment or condition for thirst, blurred vision, or frequent urination.  To cause blurred vision, his sugar level would have to be quite high, which it was not.  He did mention the complaint of frequent urination, but no diagnosis was made."  

Relating specifically to the Veteran's complaints of polyuria, in the January 2013 VA urinary tract conditions examination report, the examiner noted that the Veteran complained of excessive urination since 1995; however, he noted that the service treatment records did not show complaints of excessive urination during service.  In the March 2014 VA urinary tract conditions examination report, the examiner noted that, while the Veteran was treated twice for complaints of polyuria during service, in 2001, and he had an elevated blood glucose level of 101 mg/dL at that time, his urinalysis was normal.  She reported that there was no further work-up on the cause of the polyuria, and he did not return with similar symptoms.  In fact, she indicated that the Veteran denied urinary frequency during VA treatment following service in July 2003, and his complaints of urinary frequency resumed after he was diagnosed with diabetes mellitus and right prostate adenocarcinoma.  

With respect to the Veteran's complaints of decreased visual acuity in service, the August 2013 VA eye examiner noted that, if the Veteran had complaints of blurred vision during service, the symptomatology had resolved without residuals because he had no visual complaints during the January 2013 VA examination.  While the Board notes the March 2014 VA examiner's explanation that it was not uncommon for mild diabetic retinopathy to wax and wane as blood glucose improves or worsens over time, there is no indication that the Veteran had diabetic retinopathy during service.  In fact, throughout service, the Veteran demonstrated corrected 20/20 visual acuity in his right eye, and, at worst, corrected 20/25 visual acuity in his left eye for distance.  His ocular health was also noted to be within normal limits.

Regarding the Veteran's assertion that his type II diabetes mellitus is directly related to his military service, the Board finds that the opinions of the VA examiners are of greater probative weight than the Veteran's more general lay assertions.  The examiners reviewed and considered the evidence of record, including the Veteran's statements, and provided medical opinions with supporting rationale relying on medical training, knowledge, and expertise.  Specifically, each of the VA examiners opined that the Veteran's diabetes mellitus was less likely than not incurred in or caused by an in-service injury, event, or illness.  The January 2013 VA examiner stated that the Veteran's A1c levels prior to the March 2006 diagnosis of type II diabetes mellitus were normal.  He noted that the Veteran had an "occasional slight elevation of glucose" of 101 mg/dL in June 2001; however, he noted that a glucose reading of 101 mg/dL was considered normal.  He reported that the Veteran was not diabetic in service; rather, his diabetes had an onset years after military service.  Likewise, in his August 2013 VA medical opinion, the examiner opined that the Veteran's service treatment records did not document chronic, ongoing treatment for diabetes mellitus.  He noted that the Veteran was treated occasionally for mild elevation of glucose levels, including in 2001 and 2003, but there was no diagnosis of diabetes mellitus at those points.  He reported that, although the Veteran's blood glucose level was listed as "high" in 2001, the 101 mg/dL level measured was "normal and not in the [d]iabetic range."  He also specifically addressed the handwritten note on the June 2001 service treatment record that indicated that the Veteran was prone to diabetes in the future.  He noted that there was no documentation to support this statement, and there was no discussed of an elevated A1c level, which is the standard when discussing a diabetes diagnosis.  

In addition, the March 2014 examiner reported that, while the Veteran's service treatment records showed complaints of polyuria for one year in March 2001, he had a negative urinalysis for glycosuria (glucose excreted in the urine).  She also noted that the Veteran had an elevated blood glucose of 101 mg/dL in June 2001; however, there was no medical work-up with a hemoglobin A1c or Glucose Tolerance Test at that time to determine whether the Veteran was pre-diabetic.  In addition, she noted that the blood sugar documented did not indicate whether the Veteran had fasted or not.  Therefore, she determined that it was less likely than not that the Veteran's diabetes manifested during service.  

The March 2014 VA examiner indicated that the Veteran's hemoglobin A1c remained within normal limits following service from 2003 through February 2006.  She noted that the Veteran's blood glucose showed an elevation on July 11, 2003 at 122 mg/dL, but that it returned to a normal baseline level at 105 mg/dL on July 28, 2003.  She related that his hemoglobin A1c remained within normal limits from 2003 to 2004.  She also noted that the Veteran was not diagnosed with type II diabetes mellitus until March 2006.  

In addition to the lack of evidence showing that type II diabetes mellitus manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  In fact, the VA examiners agreed that the Veteran's diabetes was not causally or etiologically related to service.  There is no evidence showing otherwise.  Therefore, the Board finds that diabetes did not manifest during service or within one year thereafter and has not been shown to be causally or etiologically to an event, disease, or injury in service.  

With respect to the Veteran's contention that his type II diabetes mellitus was caused or aggravated by his service-connected sleep apnea and hypertension, the March 2014 VA examiner opined that it was less likely than not that the Veteran's service-connected sleep apnea and hypertension aggravated or contributed to the development of the Veteran's diabetes.  She noted that the Veteran was diagnosed with hypertension and obstructive sleep apnea in 2001, and he was diagnosed with diabetes in 2006.  She stated, "Medical research has been conducted to conclude[] that[,] although [diabetes mellitus] and [obstructive sleep apnea] ha[ve] some of the same risk factors, there's no significant association or link between the two[.]"  The August 2013 VA examiner also addressed the articles submitted by the Veteran to support his claim that his diabetes was caused or aggravated by his sleep apnea.  The VA examiner further discussed the Veteran's contentions that his diabetes mellitus were either caused or aggravated by his service-connected sleep apnea.  He reported that the majority of peer-reviewed literature does not state that sleep apnea aggravates diabetes mellitus beyond its normal progression.  Rather, he related that current peer-reviewed medical literature only notes the increased frequency of sleep apnea and diabetes mellitus occurring in the same patient.  Further, he noted that there was no documentation that the Veteran's diabetes mellitus was aggravated beyond its normal progression by sleep apnea.  

Moreover, there is simply no evidence relating the Veteran's diabetic retinopathy or polyuria directly to service.  None of the medical records reflect any such comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or medical opinion.  In fact, as discussed above, the Veteran has only contended that his current diagnoses are related to his type II diabetes mellitus, and service connection for diabetes has not been established.  He has not asserted that the visual or recurrent urinary urgency disorders are otherwise directly related to his military service.  However, the January 2013 and March 2014 VA examiners both indicated that prostate cancer surgery can cause urinary problems and incontinence.  The examiners also opined that the Veteran's polyuria was less likely than not incurred in or caused by service.  With respect to the Veteran's claimed visual disorder, the August 2013 VA examiner opined that the Veteran's myopia was a "simple, common refractive change of the eye" that was not at least as likely as not causally or etiologically related to service.  Therefore, the Board finds that the Veteran's diabetic retinopathy and polyuria are not causally or etiologically related to his military service. 

Based on the foregoing, the Veteran's type II diabetes mellitus did not manifest in service or within one year after and is not causally or etiologically related to his military service.  Nor is it caused or aggravated by any service-connected disability. In addition, the Veteran's diabetic retinopathy and polyuria did not manifest in service and are not causally or etiologically related to his military service.  Nor are they caused or aggravated by any service-connected disability.  Accordingly, the claims for service connection for type II diabetes mellitus, a visual disorder, and recurrent urinary urgency must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for type II diabetes mellitus, to include as secondary to service-connected sleep apnea and service-connected hypertension, is denied.

Service connection for a visual disorder, to include as secondary to diabetes mellitus, is denied.

Service connection for recurrent urinary urgency, to include as secondary to diabetes mellitus, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


